Citation Nr: 0125009	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
excision of a pilonidal cyst, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 RO rating decision that denied an increased 
evaluation for residuals of excision of a pilonidal cyst 
(rated 10 percent).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) eliminated the concept of a well-grounded 
claim and redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In this 
case, there is additional VA duty to assist the veteran in 
the development of evidence with regard to his claim for an 
increased evaluation for residuals of excision of a pilonidal 
cyst.

The RO should advise the veteran of the evidence needed to 
substantiate his claim for a higher rating for residuals of 
excision of a pilonidal cyst.  The RO should also assist him 
in obtaining any relevant evidence.
The service medical records show that the veteran underwent 
surgeries for a pilonidal cyst in 1956.  The surgeries 
included skin grafting from each buttock.  In June 2001, the 
veteran submitted a claim for a higher rating for the 
residuals of excision of the pilonidal cyst.  In the claim, 
he reported that he did not want a physical examination, but 
would like a doctor to look at the hole in his lower back 
that resulted from the removal of the pilonidal cyst in 
service.  In a written argument dated in October 2001, his 
representative requests that the veteran be scheduled for a 
VA examination to determine the current severity of the 
residuals of excision of the pilonidal cyst.  Under the 
circumstances in this case, the duty to assist the veteran in 
the development of a claim for an increased evaluation for 
the residuals of excision of a pilonidal cyst included 
providing him with a contemporary examination to determine 
the current severity of this condition and notifying the 
veteran of the need for such an examination.  The RO should 
also notify the veteran of the provisions of 38 C.F.R. 
§ 3.655(b) (2001).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the residuals of excision 
of the pilonidal cyst since 2000.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should advise the veteran of 
the need to report for a scheduled 
examination and of the provisions of 
38 C.F.R. § 3.655(b).

The veteran should then be scheduled for 
a VA examination to determine the current 
severity of the residuals of excision of 
the pilonidal cyst.  Any muscle loss 
should be described in detail, noting the 
specific muscle, the extent of loss, and 
any resulting functional impairment.  The 
examiner should note the presence of any 
related scars, including buttock scars, 
and whether the scars are poorly 
nourished with repeated ulceration, 
superficial and painful on objective 
demonstration or affect the motion of any 
body part.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the examiner and 
reviewed prior to the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  The RO should review the veteran's 
claim.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




